DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicant states in the Remarks that independent claim 1 now includes the subject matter from allowable claim 6, however the complete subject matter of claim 6 is not included. For example, the language “based on the updated light level signal being indicative of the scene change” is not included in the amended claim 1. 
The prior art continues to read on the amended claim language. In particular, Raesig discloses "identifies media content source corresponding to the video scene being presented on the display device" in Paragraphs [0047-0048] where it discloses that the access module 440 is configured to access the identifier of the media source (e.g., media source 120) that corresponds to the stream of media that is being received by the device 130. Furthermore, the access module 440 accesses the identifier by accessing a name (e.g., " CNN") of a broadcaster (e.g., CNN.RTM.) that is broadcasting the stream of media to the device 130. See Figure 5 of Raesig. Therefore, the Raesig reference continues to read on the amended limitation.
Allowable Subject Matter
Claims 6, 9, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 12, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Raesig et al. US Patent Publication No. 2013/0058522 in view of Kiewit et al. US Patent No. 4,697,209.

Regarding Claim 1, Raesig discloses a system for detecting a presentation of media content [Figures 5-6], the system comprising: a hardware processor [Figure 11] that: receives a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140... analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifies a media content source corresponding to the video scene being presented on the display device based on the light level signal being indicative of media content presentation [0043-0050; The reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media... the reception module 410 may receive an optical pattern of light included in the analog signal 134... The generator module 420 is configured to generate a representation (e.g., a fingerprint) of the analog signal 134 received by the reception module 410... The access module 440 is configured to access the identifier of the media source that corresponds to the stream of media that is being received by the device 130… [ 0047-0048] where it discloses that the access module 440 is configured to access the identifier of the media source (e.g., media source 120) that corresponds to the stream of media that is being received by the device 130. Furthermore, the access module 440 accesses the identifier by accessing a name (e.g., " CNN") of a broadcaster (e.g., CNN.RTM.) that is broadcasting the stream of media to the device 130. See Figure 5 of Raesig].
Raesig fails to clearly disclose determining whether the light level signal is indicative of a video scene being presented on the display device based on the light level signal exceeding a predetermined threshold.
In an analogous art, Kiewit discloses determining whether the light level signal is indicative of a video scene being presented on the display device based on the light level signal exceeding a predetermined threshold [Col. 3 lines 25-31, Col. 6 lines 49-54, Col. 9 lines 36-48, Col. 11 lines 55-66, & Claim 53; predetermined events detecting means includes means for monitoring the light emanating from the display on which the video signal is displayed and indicating a scene change predetermined event when the amount of light emanating from the display changes by a predetermined amount].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig and Kiewit, before the effective filing date of the invention, to monitor and analyze the program content of the broadcast signal utilizing image processing and correlation techniques to identify the program [Kiewit Col. 1 lines 24-27].
Regarding Claim 11, Raesig discloses a method for detecting a presentation of media content [Figures 5- 6], the method comprising: receiving, using a hardware processor [Figure 11] a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140... analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifying, using the hardware processor, a media content source corresponding to the video scene being presented on the display device based on the light level signal being indicative of media content presentation [0043-0050; The reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media... the reception module 410 may receive an optical pattern of light included in the analog signal 134... The generator module 420 is configured to generate a representation (e.g., a fingerprint) of the analog signal 134 received by the reception module 410... The access module 440 is configured to access the identifier of the media source that corresponds to the stream of media that is being received by the device 130… [0047-0048] where it discloses that the access module 440 is configured to access the identifier of the media source (e.g., media source 120) that corresponds to the stream of media that is being received by the device 130. Furthermore, the access module 440 accesses the identifier by accessing a name (e.g., " CNN") of a broadcaster (e.g., CNN.RTM.) that is broadcasting the stream of media to the device 130. See Figure 5 of Raesig].
Raesig fails to clearly disclose determining, using hardware processor, whether the light level signal is indicative of a video scene being presented on the display device based on the light level signal exceeding a predetermined threshold.
In an analogous art, Kiewit discloses determining, using hardware processor, whether the light level signal is indicative of a video scene being presented on the display device based on the light level signal exceeding a predetermined threshold [Col. 3 lines 25-31, Col. 6 lines 49-54, Col. 9 lines 36-48, Col. 11 lines 55-66, & Claim 53; predetermined events detecting means includes means for monitoring the light emanating from the display on which the video signal is displayed and indicating a scene change predetermined event when the amount of light emanating from the display changes by a predetermined amount].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig and Kiewit, before the effective filing date of the invention, to monitor and analyze the program content of the broadcast signal utilizing image processing and correlation techniques to identify the program [Kiewit Col. 1 lines 24-27].

Regarding Claim 21, Raesig discloses a non-transitory computer-readable medium containing computer- executable instructions that, when executed by a hardware processor [Figure 11 & [0106]], cause the hardware processor to perform a method for detecting a presentation of media content on a display device [Figures 5-6], the method comprising: receiving a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140... analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifying a media content source corresponding to the video scene being presented on the display device based on the light level signal being indicative of media content presentation exceeding [0043-0050; The reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media... the reception module 410 may receive an optical pattern of light included in the analog signal 134... The generator module 420 is configured to generate a representation (e.g., a fingerprint) of the analog signal 134 received by the reception module 410... The access module 440 is configured to access the identifier of the media source that corresponds to the stream of media that is being received by the device 130… [0047-0048] where it discloses that the access module 440 is configured to access the identifier of the media source (e.g., media source 120) that corresponds to the stream of media that is being received by the device 130. Furthermore, the access module 440 accesses the identifier by accessing a name (e.g., " CNN") of a broadcaster (e.g., CNN.RTM.) that is broadcasting the stream of media to the device 130. See Figure 5 of Raesig].
Raesig fails to clearly disclose determining whether the light level signal is indicative of a video scene being presented on the display device based on the light level signal exceeding a predetermined threshold.
In an analogous art, Kiewit discloses determining whether the light level signal is indicative of a video scene being presented on the display device based on the light level signal exceeding a predetermined threshold [Col. 3 lines 25-31, Col. 6 lines 49-54, Col. 9 lines 36-48, Col. 11 lines 55-66, & Claim 53; predetermined events detecting means includes means for monitoring the light emanating from the display on which the video signal is displayed and indicating a scene change predetermined event when the amount of light emanating from the display changes by a predetermined amount].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig and Kiewit, before the effective filing date of the invention, to monitor and analyze the program content of the broadcast signal utilizing image processing and correlation techniques to identify the program [Kiewit Col. 1 lines 24-27].

Regarding Claims 2 and 12, the combined teachings of Raesig and Kiewit disclose a system and a method wherein the light level signal includes light variation information in the environment of the display device [Raesig 0023; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)).

Regarding Claims 7 and 17, the combined teachings of Raesig and Kiewit disclose a system and a method wherein the hardware processor further determines a pattern of light level variations from the light level signal [Raesig 0023-0024 & 0036; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)... device 140 is able to receive an analog signal, generate a representation (e.g., a video fingerprint or watermark) based on an optical pattern of light encoded in the stream of media].

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Kiewit et al. US Patent No. 4,697,209 in further view of Kerofsky et al. US Patent Publication No. 2014/0016880.

Regarding Claims 3 and 13, the combination of Raesig and Kiewit discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Kiewit fails to disclose the system and method further comprising a sensor that is connected to the hardware processor and that detects light levels in the environment of the sensor.
In an analogous art, Kerofsky discloses a system and method further comprising a sensor that is connected to the hardware processor and that detects light levels in the environment of the sensor [Figure 18 & [0083]].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Kiewit, and Kerofsky, before the effective filing date of the invention, in order to provide improved digital imagery and video quality to enhance the viewing experience under low- contrast viewing conditions [Kerofsky 0006].

Regarding Claims 4 and 14, the combination of Raesig, Kiewit and Kerofsky discloses the system and method, wherein the sensor is further configured to generate the light level signal representing the detected light levels [Kerofsky 0083-0084].

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Kiewit et al. US Patent No. 4,697,20 in further view of Nobori et al. US Patent Publication No. 2007/0025683.

Regarding Claims 5 and 15, the combination of Raesig and Kiewit discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Kiewit fails to disclose the system and method wherein the hardware processor further: receives an updated light level signal; and determines whether the updated light level signal is indicative of a scene change subsequent to a scene in the media content.
In an analogous art, Nobori discloses a system and method wherein the hardware processor further: receives an updated light level signal; and determines whether the updated light level signal is indicative of a scene change subsequent to a scene in the media content [0021 & 0119].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Kiewit, and Nobori, before the effective filing date of the invention, in order to perform brightness range expansion processing suitable for a new scene when a scene change occurs [Nobori 0009].

Regarding Claims 10 and 20, the combination of Raesig and Kiewit discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Kiewit fails to disclose the system and method wherein the hardware processor further derives the parameter representative of the light variation.
In an analogous art, Nobori discloses a system and method wherein the hardware processor further derives the parameter representative of the light variation [0019; light modulation coefficient derivation module].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Kiewit, and Nobori, before the effective filing date of the invention, in order to perform brightness range expansion processing suitable for a new scene when a scene change occurs [Nobori 0009].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Kiewit et al. US Patent No. 4,697,209 in further view of Brown et al. US Patent No. 9,911,105.

Regarding Claims 8 and 18, the combination of Raesig and Kiewit discloses the system and method of Claims 7 and 17, where a pattern of light level variations are determined from the light level signal [Raesig 0023-0024 & 0036; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)... device 140 is able to receive an analog signal, generate a representation (e.g., a video fingerprint or watermark) based on an optical pattern of light encoded in the stream of media].
However, the combination of Raesig and Kiewit fails to disclose the system and method wherein the hardware processor further compares the detected pattern of light level variations to a plurality of known patterns of light level variations associated with a plurality of known media content items, wherein the content identifier is identified based on the comparison.
In an analogous art, Brown discloses a system and method wherein the hardware processor further: compares the detected pattern of light level variations to a plurality of known patterns of light level variations associated with a plurality of known media content items, wherein the content identifier is identified based on the comparison [Col. 7 lines 20-30].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Kiewit, and Brown, before the effective filing date of the invention, in order create a video fingerprint from the video file of the portion of the media content. The video fingerprint may be compared with a data store of media content items in a video format, and the media content item that includes the same video fingerprint may be identified [Brown Col. 2 line 65- Col. 3 line 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424